Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second and third degrees, arguing that the proof was legally insufficient to disprove the justification defense with respect to murder in the second degree. We disagree (see, People v Bleakley, 69 NY2d 490, 495). There was ample evidence to disprove the defense, because regardless of who was the initial aggressor, defendant resorted to more force than necessary when he knew withdrawal was possible (see, People v Reyes, 116 AD2d 602, lv denied 67 NY2d 949; People v Mungin, 106 AD2d 519).
We have examined defendant’s remaining contentions on appeal and find them to be without merit. (Appeal from judgment of Erie County Court, Drury, J. — murder, second degree, and other charges.) Present — Denman, J. P., Green, Pine, Balio and Davis, JJ.